Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
9, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01094-CR
                              NO. 14-13-01095-CR
                              NO. 14-13-01096-CR
                              NO. 14-13-01097-CR
                              NO. 14-13-01098-CR

                   EX PARTE DARRELL WAYNE OWENS



                 On Appeal from the 177th District Court
                           Harris County, Texas
   Trial Court Cause Nos. 1382990, 1388128, 1388129, 1388130 & 1373083

                 MEMORANDUM                      OPINION


      A written request to withdraw the notices of appeal in this case, personally
signed by appellant, has been filed with this Court. See TEX. R. APP. P. 42.2.
Because this Court has not delivered an opinion, we grant appellant’s request.
      Accordingly, we order the appeals dismissed. We direct the Clerk of the
Court to issue the mandates of the Court immediately.


                                 PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2